Per Curiam.
{¶ 1} This is an appeal from a judgment denying a writ of mandamus to compel a judge to issue findings of fact and conclusions of law regarding the denial of an untimely postconviction-relief petition. We affirm.
{¶ 2} In 2005, appellant, Lamar James, was convicted of two counts of felonious assault, with firearm specifications, and was sentenced to eight years in prison. *46On appeal, the court of appeals affirmed. State v. James, Cuyahoga App. No. 86231, 2005-Ohio-6973, 2005 WL 3549182.
Lamar James, pro se.
William D. Mason, Cuyahoga County Prosecuting Attorney, and T. Allan Regas, Assistant Prosecuting Attorney, for appellee.
{¶ 3} In August 2006, James filed a petition for postconviction relief based on newly discovered evidence. Appellee, Judge William J. Coyne of the Cuyahoga County Court of Common Pleas, denied the petition.
{¶ 4} James then filed a petition in the Court of Appeals for Cuyahoga County for a writ of mandamus to compel Judge Coyne to issue findings of fact and conclusions of law relating to his denial of James’s petition for postconviction relief. Judge Coyne filed a motion to dismiss or for summary judgment. The court of appeals granted Judge Coyne’s motion for summary judgment and denied the writ.
{¶ 5} The court of appeals properly denied the writ. “[A] trial court need not issue findings of fact and conclusions of law when it dismisses an untimely [postconviction-relief] petition.” State ex rel. Kimbrough v. Greene, 98 Ohio St.3d 116, 2002-Ohio-7042, 781 N.E.2d 155, ¶ 6. “This rule applies even when the defendant, as here, claims, under R.C. 2953.23, that he was unavoidably prevented from discovery of the facts to present his claim for post-conviction relief.” State ex rel. Hach v. Summit Cty. Court of Common Pleas, 102 Ohio St.3d 75, 2004-Ohio-1800, 806 N.E.2d 554, ¶ 9; State ex rel. Reynolds v. Basinger, 99 Ohio St.3d 303, 2003-Ohio-3631, 791 N.E.2d 459, ¶ 7. Moreover, James failed to allege with sufficient specificity in his mandamus petition that he came within the newly-discovered-evidence exception to the time requirement of R.C. 2953.23. Kimbrough, 98 Ohio St.3d 116, 2002-Ohio-7042, 781 N.E.2d 155, ¶ 13.
{¶ 6} Based on the foregoing, we affirm the judgment of the court of appeals.
Judgment affirmed.
Moyer, C.J., Pfeifer, Lundberg Stratton, O’Connor, O’Donnell, Lanzinger and Cupp, JJ., concur.